Citation Nr: 0426395	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-10 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from July 
1973 to July 1977, as well as service in the U.S. Navy 
Reserve and in the Massachusetts Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran disagreed with this decision 
later that same month.  The RO issued a statement of the case 
to the veteran and his service representative in June 2002, 
and the veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in August 2002.  In a 
supplemental statement of the case issued to the veteran and 
his service representative in February 2004, the RO concluded 
that no change was warranted in the denial of the veteran's 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board observes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

To date, however, the RO has not complied with the VCAA with 
respect to the veteran's claim of entitlement to service 
connection for PTSD.  The Board notes that the RO issued a 
PTSD development letter in December 2001.  However, this 
letter does not fully comply with VCAA notice requirements.  
In January 2003, the RO sent a VCAA notice letter to the 
veteran.  However, this letter was returned as undeliverable, 
and specifically stated that the letter did not pertain to 
his appeal for service connection for PTSD.  Given the 
foregoing, the Board is of the opinion that, on remand, the 
RO should send a VCAA notice letter pertaining to the claim 
for service connection for PTSD to the veteran at his current 
address of record.

Additionally, the Board notes that the veteran's claims 
folder does not contain a complete copy of his service 
medical records or his service personnel records.  It appears 
that the RO requested the veteran's service medical records 
and service personnel records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The NPRC 
responded with a request that the RO verify the name and 
service number, as the service number provided drew a 
different name.  In April 2001, the RO resubmitted the 
request with a copy of the veteran's DD-214.  In December 
2001 the NPRC again responded that the number drew a 
different name, and that a search by name yielded no Navy 
records.  The Board notes that subsequent to this request, 
the veteran, through his service representative, submitted 
copies of some of his service medical records.  The facility 
from which the veteran obtained his service medical records 
may also hold his service personnel records; therefore, the 
veteran should be asked to provide the name and address of 
facility from which he obtained his service medical records.  
Thereafter, the RO should attempt to obtain his service 
personnel records and official copies of his service medical 
records.

The RO also should undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.

2.  The RO should contact the veteran and 
his representative, and request that they 
provide the name and address of the 
facility from which he obtained a copy of 
the service medical records submitted by 
his representative to VA in March 2002.  
Upon appropriate response from the 
veteran and/or his representative, the RO 
should attempt to obtain the veteran's 
service personnel records and service 
medical records from the facility 
indicated.

3.  The RO should furnish the veteran a 
PTSD Questionnaire at his current address 
of record.  The RO also should ask that 
the veteran provide the specific 
(beginning and ending) dates within a 60-
day time period and identify the 
individuals involved, their units and 
their duty stations, as well as the 
location and places.  With respect to 
incidents such as witnessing school girls 
getting raped as well as witnessing other 
sexual assaults (noted on outpatient 
treatment records dated in March 2001 and 
November and December 2002), he should 
indicate whether any of these incidents 
were reported to military officials.

Advise the veteran that this information 
is needed in order to obtain 
corroborative evidence of the alleged 
stressors and that the veteran must be as 
specific as possible, as an adequate 
search for corroborating information 
cannot be properly conducted without the 
requested details.  Ask the veteran to 
identify the names, addresses, and unit 
numbers of people who have knowledge of 
what happened to him during service.  
Provide the veteran the option to submit 
written statements from persons with 
knowledge of what happened to him during 
service.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.



6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

